       Case 2:20-cv-00247-TLN-DB Document 7 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                              No. 2:20-cv-00247-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    AMAZON.COM, INC.,
15                       Defendant.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 8, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

21   and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and Plaintiff has filed objections to the

23   findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
      Case 2:20-cv-00247-TLN-DB Document 7 Filed 07/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 8, 2020 (ECF No. 5) are ADOPTED IN

 3   FULL;

 4           2. Plaintiff’s February 3, 2020 application to proceed in forma pauperis (ECF No. 2) is

 5   DENIED;

 6           3. Plaintiff’s February 3, 2020 complaint (ECF No. 1) is DISMISSED without prejudice;

 7   and

 8           4. This action is DISMISSED. The Clerk of Court is directed to close the case.

 9   DATED: July 6, 2020

10

11

12

13                                                        Troy L. Nunley
                                                          United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
